UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7683


STEVEN ANTHONY GRAHAM,

                Plaintiff - Appellant,

          v.

L. FUERTES ROSARIO, HSA MLP; HECTOR LOPEZ, Staff Physician;
R. BLOCKER, Clinical Director; J. MATTSON, MRA,

                Defendants – Appellees,

          and

UNITED STATES     DEPARTMENT    OF   JUSTICE/FEDERAL       BUREAU   OF
PRISONS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:09-cv-01535-RMG)


Submitted:   May 19, 2011                           Decided:   May 23, 2011


Before TRAXLER,    Chief    Judge,   and     AGEE   and   KEENAN,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steven Anthony Graham, Appellant           Pro Se.        Barbara Murcier
Bowens, Assistant United States            Attorney,      Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Steven    Anthony   Graham     appeals    the    district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his civil complaint, in which he alleged that

the    Defendants      violated   42   U.S.C.   §§ 1983,       1985   (2006)   and

violated his First, Eighth, and Fourteenth Amendment rights. *                   We

have       reviewed    the   record    and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.       Graham v. Rosario, No. 3:09-cv-01535-RMG (D.S.C. filed

Nov. 9, 2010 & entered Nov. 10, 2010).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           AFFIRMED




       *
       As correctly noted by the magistrate judge, these claims
are more properly considered under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).



                                        3